Case: 14-40760             Document: 00512998076   Page: 1   Date Filed: 04/08/2015




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                          No. 14-40760                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
In the Matter of: HADLEY COHEN; MELINDA K. COHEN,                            April 8, 2015
                                                                           Lyle W. Cayce
                 Debtors                                                        Clerk

------------------------------

HADLEY COHEN,

                 Appellant

v.

THIRD COAST BANK, SSB,

                 Appellee




                      Appeal from the United States District Court
                           for the Eastern District of Texas
                                USDC No. 1:13-CV-610


Before REAVLEY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed for the following reasons.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40760     Document: 00512998076     Page: 2   Date Filed: 04/08/2015



                                  No. 14-40760
      Appellant concedes that his representations to the bank of his assets and
liabilities were false. The bankruptcy court trying the case found that the bank
justifiably relied on the false representation to its damages, as found.
      Plaintiff argues that the finding of reliance was clear error because the
bank had knowledge of the risk of accepting the representations without
conducting an investigation that would reveal the falsehood. This court will
not impose on banking officials this requirement.           Under all of these
circumstances and the customary practice of lending institutions, it is
necessary for them to be able to accept what Plaintiff signed as true. The
finding stands.
      The Plaintiff also seizes on the language in the statute § 523(a)(2)(A),
excluding discharge for “a statement respecting the debtor’s or an insider’s
financial condition.” Because the borrowing base certificates are statements of
financial condition, the argument is that for Plaintiff to be discharged the court
has to go to the following statutory requirement and require a finding of
reasonable reliance.     He misreads Bandi v. Becanel where this court
distinguished statements that are only about general conditions of the
borrower from specific falsifications on the ability to repay the lender,
misstatements of inventory and denial of other secured creditors with priority
– as was true here – that are not dischargeable.
      AFFIRMED.




                                        2